Citation Nr: 1019278	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-14 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for a low back disability.

2.  Entitlement to a disability rating higher than 10 percent 
for a right knee disability.  

3.  Entitlement to a compensable disability rating for 
migraines.  

4.  Entitlement to a compensable disability rating for kidney 
stones.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

Appellant (the Veteran) had active service from October 1976 
to October 1980 and from September 1981 to June 2006.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

In the VA Form 9, received in April 2008, the Veteran 
requested a Decision Review Officer hearing at the local VA 
office.  In September 2008, the Veteran submitted a letter 
stating that, due to a medical appointment, he could not 
attend the hearing that had been scheduled for August 13th, 
and he requested an alternate hearing date.  However, there 
is no response to, or acknowledgment of, this request in the 
claims file, and the Veteran's request has not been 
explicitly withdrawn.

Since such hearings are scheduled and conducted by the RO, 
the case is REMANDED for the following action: 

Associate with the claims file any 
information pertaining to the Veteran's 
September 2008 request for a rescheduled 
hearing.  If that request was denied, a 
copy of the denial letter should be 
included.  Otherwise, any action deemed 
appropriate with regard to rescheduling a 
hearing should be accomplished.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


